DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-7, 10-13, 16 and 23-27 in the reply filed on 3/4/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, 16, 23, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 119337 [hereinafter GB ‘337].

	Regarding claim 2, GB ‘337 discloses a length of the at least one outer cone and a length of the inner cone being both substantially equal to a length of the cone assembly (Figs. 1, 4 and 6).
	Regarding claim 3, GB ‘337 discloses at least the at least one outer cone being formed by attaching longitudinal edges of the first layer of material to each other (Figs. 1, 4 and 6; claims 1-3). 
	Regarding claim 4, GB ‘337 discloses the inner cone having a uniform thickness at each specific longitudinal position (Figs. 1, 4 and 6).
	Regarding claim 5, GB ‘337 discloses at least one intermediate cone arranged between the inner cone and the at least one outer cone (Figs. 1, 4 and 6; claims 1-3).

	Regarding claim 7, GB’ 337 discloses wherein the at least one outer cone and/or at least one of the intermediate cones is formed by a first layer of material arranged adjacent to a second layer of material (Figs. 1, 4 and 6; claims 1-3), the material of the second layer being different from the material of the first layer, the second layer being a paper-based backing material (millboard; pages 1-2).
	Regarding claim 10, GB ‘337 discloses the first layer of material comprising wood veneer or paper (page 1 and claim 1).
	Regarding claim 11, GB ‘337 discloses the longitudinal edges of the first layer of material being attached to each other by providing the edges with an adhesive prior to arranging the at least one outer cone in the linear array, and/or allowing adhesive to flow along the longitudinal edges as a result of an inner cone having the adhesive applied on its outer surface, being arranged inside the at least one outer cone, and/or allowing an adhesive surface coating to flow along the longitudinal edges as a result of the outer surface of the outer cone being covered by the surface coating (pages 1-3; claims 1-3; Figs. 1, 4 and 6).
	Regarding claim 12, GB ‘337 discloses the inner cone and/or any of the intermediate cones being formed by attaching longitudinal edges of a material to each other (Figs. 1, 4 and 6; claims 1-3).
	Regarding claim 13, GB ‘337 discloses the joint between the longitudinal edges of the at least one outer cone being spaced apart, in a circumferential direction, from the joint between the longitudinal edges of the inner cone and/or the joint between the longitudinal edges of at least 
	Regarding claim 16, GB ‘337 discloses the at least one outer cone being hollow and the innermost one of the cones being hollow, and an innermost one of the cones extending along an entire length of the at least one outer cone, and an innermost one of the cones extending along only a part of an entire length of the at least one outer cone, and wherein the at least one outer cone extends along only a part of an entire length of an innermost one of the cones (Figs. 2-6; claims 1-3; pages 1-3).
	Regarding claim 23, GB ‘337 discloses the cones being attached to each other using an adhesive (pages 1-3; claims 1-3; Figs. 1, 4 and 6).
	Regarding claim 26, GB ‘337 discloses the cone assembly being provided with a longitudinal slit (Figs. 1-6).
	Regarding claim 27, GB ‘337 discloses the first layer of material of the at least one outer cone having a fiber direction being different from a fiber direction of the material of the inner cone (pages 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over GB 119337.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781